Name: Council Regulation (EEC) No 357/86 of 17 February 1986 amending Regulation (EEC) No 1531/85 opening, allocating and providing for the administration of a Community tariff quota for ferro-phosphorus falling within subheading ex 28.55 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  tariff policy
 Date Published: nan

 No L 43/4 Official Journal of the European Communities 20 . 2 . 86 COUNCIL REGULATION (EEC) No 357/86 of 17 February 1986 amending Regulation (EEC) No 1531 /85 opening , allocating and providing for the administration of a Community tariff quota for ferro-phosphorus falling within subheading ex 28.55 A of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the Act of Accession of Spain and Portugal ('), Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1531 /85 (2) opened for the period 1 July 1985 to 30 June 1986 , a Community tariff quota for ferro-phosphorus, containing 15 % or more by weight of phosphorus falling within subheading ex 28.55 A of the Common Customs Tariff for use in the manufacture of refined phosphoric iron or steel ; Whereas, under the terms of the Act of Accession , the Kingdom of Spain and the Portuguese Republic should be able to participate in this tariff quota according to their respective needs and as from 1 March 1986 ; whereas this participation can initially be confined to the possibility of drawing from the constituted Community reserve the quantities corresponding to their immediate needs for imports from third countries, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1531 /85 shall be worded as follows : 1 . Article 1 (2) shall be replaced by the following : '2 . Within these limits, the Kingdom of Spain and the; Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions laid down in the 1985 Act of Accession .'; 2 . In Article 2, a paragraph 3 shall be added reading as follows : ' 3 . If an importer notifies an imminent import of the product in question in Spain or in Portugal, and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this .' Article 2 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 February 1986 . For the Council The President H. van den BROEK (&gt;) OJ No L 302, 15 . 11 . 1985, p . 5 . 2 OJ No L 147, 6 . 6 . 1985, p . 5 .